I concur in the result. I cannot agree that the phrase "assist or directs the procuring of prospects" in Sec. 82-2-2, U.C.A. 1943, defining "Real Estate Broker" is limited to
"one interested in the purchase of realty or in obtaining a lease of its use and does not refer to one from whom you might secure a listing"
as stated in the prevailing opinion. I think the word "prospect" includes the prospective seller of property as well as the prospective buyer. *Page 427 
Whereas a literal reading of Sec. 82-2-2 would include anyone not specifically exempted therein, who, for compensation, was in any manner connected with a transaction involving real estate, as for instance a stenographer in a real estate broker's office who contacted people desiring a listing, I am of the opinion that such is not the intent or meaning of this section. A reading of the statutes regulating real estate brokers makes it apparent they were enacted for the benefit of the public to protect them from dishonest and unscrupulous real estate agents. Such protection of the public is not needed from the casual or remote influence of a stenographer or a person who introduces a real estate broker to one who may wish to deal with him. Neither the stenographer nor the man who introduces the broker in the examples I have mentioned are active participants in any contract affecting real estate or any liability of the persons entering into such contracts or listings. The dealings which the statutes aim to protect the public in are those which result in legal liabilities between the parties. Nothing the stenographer or the man who introduces the real estate broker does, has that effect. This is true even though the real estate broker contracts to pay the man who introduces him a part of his commission in the event he makes a sale. *Page 428